244 S.C. 365 (1964)
137 S.E.2d 276
Mildred C. ADAMS, Appellant,
v.
June M. DUFFIE and One 1961 Chevrolet, 1963 S.C. License B-20355, Respondents.
18230
Supreme Court of South Carolina.
June 24, 1964.
Messrs. Williams & Johnson, of Aiken, and Carl M. Hair, of North Augusta, for Appellant.
Messrs. Henderson, Salley & Cushman, of Aiken, for Respondents.
*366 June 24, 1964.
PER CURIAM.
In this action for the recovery of damages arising out of an automobile collision the verdict was for the plaintiff. The trial judge granted defendant's motion for a new trial, not on the ground of any legal error, "but solely on the ground that the verdict was contrary to the greater weight of the evidence and on the ground that I am not satisfied with the justice of the case and feel that it should be tried before another jury." The plaintiff appeals.
It is clear that the order granting a new trial was based upon a consideration of the evidence and a conclusion therefrom by the trial judge, contrary to that of the jury. It is well settled in this state that the trial judge has the authority and responsibility to grant a new trial when, in his judgment, the verdict of the jury is contrary to the fair preponderance of the evidence and that an order granting a new trial on such ground is not appealable. Lee v. Kirby, 243 S.C. 185, 133 S.E. (2d) 127; Mack v. Frito-Lay et al., 243 S.C. 376, 133 S.E. (2d) 833.
Appeal dismissed.
TAYLOR, C.J., and MOSS, LEWIS, BUSSEY and BRAILSFORD, JJ., concur.